DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8, 12-14, and 16-17 with species election of A673V, SEQ ID NO:1, and exon 3 and exon 16 in the reply filed on January 31, 2022 is acknowledged.

Status of Claims
Claims 1-8, 12-14, 16-17, 68, 78-80, and 112-115 are currently pending in the instant application. Claims 68, 78-80, and 112-115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-8, 12-14, and 16-17 are under examination on the merits in the instant case.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings, see Figure 17G, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. It is noted that paragraph 0049 of the specification discloses the following: “Figure discloses SEQ ID NOS 34-42, respectively, in order of appearance.” It is noted that SEQ ID NOs:34-42 represent only nine nucleotide sequences, and there are more than 9 nucleotide sequences “in order of appearance” in Figure 17G. 
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph 00313. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “red” and “brown” in Figure 12 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite a “method of detecting one or more non-classical variant(s) of an APP gene in an individual in need thereof”. 
The phrase “non-classical variant(s)” is not defined in the claims, and the instant specification, see paragraph 0078, discloses the following:

    PNG
    media_image1.png
    79
    620
    media_image1.png
    Greyscale


In addition, the definition provided in paragraph 0078 of the specification does not clearly set forth the definitive, unambiguous standard for the “non-classical variant” of an APP gene. Rather, the above paragraph ambiguously and broadly provides that the variant refers to any RNA or DNA molecules comprising exon-exon junctions or lacking introns between exons. As such, the definitive metes and bounds of the claimed “non-classical variant(s) of an APP gene” cannot be clearly ascertained.
The claims also recite “in an individual in need thereof”. However, the claims fail to particularly point out and distinctly claim which individual is in need of being detected for one or more non-classical variant(s) of an APP gene. Hence, the “biological sample from the individual” is also unclear because the specific individual being claimed cannot be ascertained thus the source of the biological sample cannot be ascertained. 
Solely for compact prosecution purpose, the phrase “in need thereof” will not be taken into consideration for examination. 
Claim 5 recites that “one or more exons” in the variant “is rearranged as compared to a control.” The claim fails to particularly point out and distinctly identify the required “control” to which the exon arrangement is compared. As such, it is unclear which exon arrangement qualifies as being “rearranged”. Solely for examination purpose, the “control” will be interpreted as a normal, canonical APP transcript. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-14, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of detecting an expression profile of non-classical variants of the APP gene in a biological sample of any individual, wherein the variants include SEQ ID NOs:1-16, and the biological sample includes “blood or cerebrospinal fluid.” 
Paragraph 00257 of the instant specification discloses, “Following sequencing, non-classical variants as seen [in] FIG.5 were identified.” It is noted that Figure 5 does not disclose SEQ ID NO:2 (“cAPP-R3/16-2”) listed in Table 1. In fact, there is no description in the specification as to how SEQ ID NO:2 was obtained. The instant application additionally discloses verified APP non-classical variants in Table 4, Figures 17F, 17G, and 18C, which do not disclose “ncAPP-R14/17-d8” (SEQ ID NO:15). Interestingly, Table 4 discloses “ncAPP-R2/17” (SEQ ID NO:11) is undetected in AD neuronal nuclei. Hence, the instant specification itself teaches that detecting all of the expressly recited APP variants of SEQ ID NOs:1-16 in a given biological sample is not possible. 
JBC, 1994, 269:1510-1517, applicant’s citation). Further, even within the brain, different regions (e.g., cortex vs. cerebellum) and different cell populations were known to have differential abundance of detectable isoforms such that the cerebellum comprising fewer neuronal cell types “exhibits a less varied repertoire of neurexins” such that the “total number of detectable isoforms in cerebellar granule cell libraries (208) is 59% of that observed in the cortex (354)”. See page 392 of Schreiner et al. (Neuron, 2014, 84:386-398). Further, genomic “mosaicism” within the human brain (e.g., AD cortex vs. AD cerebellum) was known to exist for APP as taught by Bushman et al. (eLife, 2015, 4:e05116). See Figures 5-6. Hence, the variability and unpredictability of detectable isoforms in different brain regions were recognized in the prior art thus the instant specification’s use of neurons isolated from the prefrontal cortex for detecting APP variants does not represent the entire genus of biological samples that would allow detection of the claimed APP variants in view of the art-recognized cell type-dependent substantial variability and unpredictability. In addition, the instant specification at best describes detecting APP variants in genomic cDNA (“gencDNA”), which does not represent the genus of DNA or extrachromosomal DNA or circular DNA claimed in the instant case.
Accordingly, the specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (Science, 2003, 302:2141-2144) as evidenced by Forsell et al. (Neuroscience Letters, 1995, 84:90-93).
Johnson teaches a method of detecting expression levels of amyloid protein precursor (APP) mRNA variants missing exon 8 or the combination of exon 7 and exon 8 in biological samples including brain tissue samples using “junction probes”. See page 2142 and Figures 2A-2C. 
Johnson does not expressly teach that the APP variants missing exon 8 have SNVs recited in the instant case including applicant’s elected A673V.
Forsell teaches that the single nucleotide substitution causing A673V mutation is located in exon 16 of the APP gene. In addition, it is noted that the exon corresponding to the amino acid positions recited in claim 7 is exon 17 of the APP gene. See Table 1. 
Accordingly, Johnson’s method of detecting the APP variants missing exon 8 but having exon 16 and exon 17 would necessarily detect APP variants comprising the instantly recited SNVs, absent objective evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Science, 2003, 302:2141-2144) in view of Mucke et al. (US 6,455,757 B1), Schreiner et al. (Neuron, 2014, 84:386-398) and Tilgner et al. (Nature Biotechnology, 2015, 33:736-742).
Johnson teaches a method of detecting expression levels of amyloid protein precursor (APP) mRNA variants in biological samples including brain tissue samples. See page 2142 and Figures 2A-2C. 
Johnson does not teach detecting APP variants by long-read sequencing.
19-exon gene” that is about “400 kb in length”, wherein Figure 1 shows “a map of the exon-intron organization of the hAPP gene” comprising “exons 1-13, exon 13a, and 14-18”, wherein boxes represent exons and horizontal lines represent introns. See column 3, lines 1-4; column 5, lines 57-61 (emphasis added). See also Figure 1 copied below.

    PNG
    media_image2.png
    305
    1044
    media_image2.png
    Greyscale

Mucke teaches that V717I and V717F mutations in APP cause familial Alzheimer’s disease (AD) and that alternative splicing of APP results in different isoforms, wherein “APP695” comprising “exons 1-6, 9-18, not 13a” is the “predominant form in neuronal tissue”. See column 3, lines 1-21.
Schreiner teaches that there is a need to “assess combinatorial alternative splicing events in single mRNA molecules” expressed in the mammalian brain and the “challenge with interrogating combinatorial alternative splicing events is to develop workflows that produce sufficiently long single molecule reads while providing sufficient sequencing depth for statistical power in the analysis.” See page 387.
Schreiner reports “a detailed quantitative analysis of Nrxn molecular diversity, based on single molecule mRNA sequencing and computational mapping” through “near-exhaustive combinatorial usage of alternative splice insertions in Nrxn1 and Nrxn2 that results in expression of at least 719 distinct Neurexin-1 and -2 protein isoforms.” See page 387.
Schreiner reports that they “isolated 100,000 Nrxn1, 100,000 Nrxn2, and 150,000 Nrxn3 independent, full-length cDNA clones from adult mouse brain RNA”, wherein the PacBio sequencing analysis”, thereby generating “transcriptional landscape of the Nrxn genes” comprising generating “an artificial transcriptome that comprises all the possible transcripts arising from the combination of the known exons according to their constitutive or alternative roles” and the “Reads putatively covering full-length transcripts, as identified by their length and the presence of 5’ and 3’ sequences used to amplify the full-length cDNAs, are then mapped onto the artificial transcriptome.” (emphasis added). See page 387. See also Schreiner’s Table 1 summarizing the sequencing and mapping results. 
Schreiner reports that the single molecule sequencing data show identification of multiple Nrxn1 Nrxn2and Nrxn3 variants comprising or lacking alternative exons. See Figures 3A-3B, 5A-5B, and 6A-6C. 
Tilgner teaches that “long transcripts often undergo multiple alternative splicing events” thus “it is usually unclear which exons are included in which transcript, and the true complexity of the transcriptome remains unknown” and that “accurate and quantitative full-length transcriptomes are lacking for nearly all eukaryotes that have multiple exons per gene.” (emphasis added). See page 736.
	Tilgner teaches a method of detecting RNA isoforms such as those comprising “distant alternative exons” “in the human brain transcriptome” using long-read sequencing “with an average read length of 1,907 for the human brain sample”. See pages 740-741; Figures 4-5.
	Tilgner teaches that “novel isoforms with novel introns” as well as novel isoforms having “exon-skipping events” can be detected by sequencing and mapping and that exon skipping occurring in long transcripts or the “long-distance information is observable only using long-read technologies.” (emphasis added). See pages 739-740.
can be carried out by any laboratory with access to an Illumina sequencer and which is based on the Illumina MOLECULO technology.” (emphasis added). See page 736. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize art-recognized long-read sequencing and computational mapping methodologies taught by Schreiner and Tilgner for detecting expression of human APP variants in brain samples of an individual. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to detect previously unidentified human APP sequences in an individual’s brain, because the human APP was known to be a relatively long sequence of about “400 kb in length” comprising 19 exons as disclosed by Mucke, and different human APP sequence variants were known to exist in the brain and identifying the APP sequence variants was an art-recognized practice/goal as evidenced by Johnson and Mucke, and because identifying nucleotide sequence variants in brain samples comprising utilizing long-read sequencing and computational mapping methodologies was an art-accepted goal/practice as evidenced by Schreiner and Tilgner. Since the human APP is a relatively long sequence of about “400 kb in length”, and since a long sequence gene/transcript was known to “undergo multiple alternative splicing events” and the sequence variants of long nucleotide sequence was known to be identifiable or “observable only using long-read technologies” as taught by Tilgner, one of ordinary skill in the art would have reasonably deemed that the long sequence of the human APP would “undergo multiple alternative splicing events” and such alterative variants are “observable only using long-read technologies”. As such, one of ordinary skill in the art would have utilized the art-recognized long-read sequencing and computational mapping methodologies taught by Schreiner (e.g., PacBio sequencing analysis) and Tilgner (e.g., Illumina sequencer), thereby identifying any one of SEQ ID NOs:1-16 in an individual’s brain sample with a reasonable expectation of success, because Schreiner identified “isolated 100,000 Nrxn1, 100,000 Nrxn2, Nrxn3 independent, full-length cDNA clones from adult mouse brain RNA” and also identified “near-exhaustive combinatorial usage of alternative splice insertions” providing sequence variants lacking or having multiple alternative exons/introns, and similarly, Tilgner identified multiple “novel” sequence variants lacking or having alternative exons/introns in human brain samples, wherein Tilgner expressly taught that detecting/identifying previously unknown, novel sequence variants in brain samples “can be carried out by any laboratory with access to an Illumina sequencer” (emphasis added; see page 736), thereby suggesting that detecting/identifying previously unknown, naturally occurring sequence variants in brain samples comprising utilizing long-read sequencing methodologies were within the technical grasp of one of ordinary skill in the art. Since SEQ ID NOs:1-16 claimed in the instant case are naturally occurring APP sequence variants, one of ordinary skill in the art utilizing prior art’s techniques such as those of Schreiner and Tilgner would have had a reasonable expectation of detecting one or more of SEQ ID NOs:1-16 by merely utilizing the prior art’s techniques. 
Accordingly, claims 1-8, 12-14, and 16-17 taken as a whole would have been prima facie obvious before the effective filing date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12-14, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. The claims recite “an expression profile of the one or more non-classical variant(s) of the APP gene in a biological sample from the individual”, which is a law of nature/natural phenomenon, because the APP gene variant expression profile naturally occurs in a biological sample of an without the hand of man. The law of nature/natural phenomenon judicial exception is not integrated into a practical application because APP variant expression detection is required to use the natural phenomenon that APP variants are naturally expressed in an individual’s biological sample. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inventive concept in the instant claims is furnished by the law of nature itself. Note that an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” Genetic Technologies Ltd. v. Merial LLC, 818 F. 3d 1369, 1377, 118 USPQ 2d 1541,1547 (Fed. Cir. 2016). Furthermore, the actual method steps recited in the claims pertaining to detecting expression in a sample by performing experimental assays were well-understood, routine, and conventional activities known in the relevant field as evidenced by Johnson et al. (Science, 2003, 302:2141-2144), Schreiner et al. (Neuron, 2014, 84:386-398) and Tilgner et al. (Nature Biotechnology, 2015, 33:736-742). Hence, the active method step of expression analysis and “detecting” APP variant expression is not sufficient to amount to significantly more than the judicial exception recited in the instant claims. 
	 Note that “physical” or “tangible” steps of DNA amplification and analysis “do not, individually or in combination, provide sufficient inventive concept to render claim 1 patent eligible”. See Genetic Technologies Ltd.. v. Merial LLC, 818 F. 3d 1369, 1377, 118 USPQ 2d 1541,1547 (Fed. Cir. 2016). 
	In view of the foregoing, claims 1-8, 12-14, and 16-17 are patent ineligible under §101.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635